DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 4-5 in the reply filed on 12/20/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being described by Yamamoto et al (US 2016/0134832).
For claim 1, Yamamoto et al teach a decoding system that decodes a video stream, which is encoded video information, comprising: 
a decoder that acquires the video steam and generates decoded video information by decoding the video stream (e.g. figure 2 or figure 4, “decoding processing”); 
a maximum luminance information acquirer (e.g. figure 2, “Parameter extraction (from SEI)”) that acquires, in a case where a dynamic range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, maximum data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video); and 
an outputter that outputs the decoded video information along with the maximum luminance information (e.g. see above), 
wherein, in a case where the dynamic range of luminance of the video stream is expressed by the maximum luminance of all pictures in the video stream as the maximum luminance information (e.g. figure 13, Each “Clip” is a AV stream, paragraph 107: “…when the display device 3 includes an HDR monitor, the reproduction device 2 outputs the data of the HDR video…”), 
the outputter outputs the decoded video information, along with the maximum luminance information indicating the maximum luminance of all pictures in the video stream (e.g. paragraphs 105-107: “In such a case the reproduce device 2 outputs, together with the data of the HDR video, data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video). 
Claim 4 is rejected for the same reasons as discussed in claim 1 above.




a decoder that acquires the video steam and generates decoded video information by decoding the video stream (e.g. figure 2 or figure 4, “decoding processing”);
a maximum luminance information acquirer (e.g. figure 2, “Parameter extraction (from SEI)”)  that acquires, in a case where a dynamic {P61564 04498248.DOC}47Attorney Docket No. P61564Panasonic Ref. No. P0623859US05 range of luminance of the video stream is a second dynamic range that is wider than a first dynamic range, maximum luminance information indicating the maximum luminance of the video stream from the video stream (e.g. paragraphs 105-107: “In such a case the reproduce device 2 outputs, together with the data of the HDR video, data representing the brightness characteristic of the master HDR video to the display device 3” HDR video has greater luminance than the STD video, so HDR has the Maximum luminance in these two type of video); and 
an outputter that outputs the decoded video information along with the maximum luminance information (e.g. see above), 
wherein, in a case where the dynamic range of luminance of the video stream is expressed by maximum luminance of all pictures in the video stream and maximum luminance for each of groups made up of one or a plurality of pictures included in the video stream, as the maximum luminance information (e.g. figure 13, Each “Clip” is a AV stream, paragraph 107: “…when the display device 3 includes an HDR monitor, the reproduction device 2 outputs the data of the HDR video…”),
the outputter outputs the decoded video information, along with the maximum luminance information indicating the maximum luminance of all pictures in the video 
Claim 5 is rejected for the same reason as discussed in claim 2 above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484